UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                          _______________________

                                No. 98-41088
                          _______________________



IN THE MATTER OF: TK-USA, INC.,

                                                                        Debtor.

TK-USA, INC.,

                                                                    Appellant,

v.

CHAIO TUNG BANK,

                                                                     Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                            (B-97-CV-8)
_________________________________________________________________

                               August 11, 1999

Before JONES and WIENER, Circuit Judges, and LITTLE,* District
Judge.

PER CURIAM:*

     At    the    heart   of   this    appeal   from   the   district   court’s

affirmation of a ruling by the bankruptcy court is the latter

court’s finding of the value of real estate in Matamoros, Mexico

owned    by   a   subsidiary    of    Appellant   TK-USA,    Inc.   (“TK”)   and

     *
     District Judge of the Western District of Louisiana, sitting
by designation.
     *
     Pursuant to 5th Cir. Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. Rule 47.5.4.
encumbered by a mortgage securing a loan to TK from Appellee Chaio

Tung   Bank   (“the    Bank”).      Specifically,      TK   asks   us   to     find

reversible     error    in   the    bankruptcy       court’s   admission       and

consideration of the appraisal testimony of Antonio Guajardo-Castro

(“Guajardo”), an experienced Mexican realtor who is not a licensed

appraiser in that country.         That testimony, together with several

appraisals and related testimony, form the basis of the court’s

determination    of    the   property’s     value.     TK   insists     that    the
bankruptcy court abused its discretion in admitting Guajardo’s

testimony as expert evidence, leading that court to commit clear

error in its determination of the value of the land and vacant

improvements here at issue.        Overarching TK’s assignments of error

is the practical effect of the court’s finding of value:                       The

court-determined $2.33 million value as the date in question was

less than the balance owed by TK on its indebtedness to the Bank,

thereby making the Bank an under-secured creditor and entitling it

to seek deficiency from, inter alia, TK’s non-bankrupt guarantors.

TK argues that if the court had not admitted and considered the

Guajardo evidence it would have found a value of the property equal

to or exceeding the Bank debt which, in turn, would have forced the

Bank to accept the collateral as the “indubitable equivalent” of

its secured claim, the so-called “dirt-for-debt” rule, thereby

relieving TK and its guarantors of exposure to a deficiency claim

by the bank.




                                      -2-
     Our review of the record on appeal in light of the legal

propositions       advanced    by   counsel      for   the    parties       in     their

respective     appellate       briefs    convinces      us    that,       under       the

deferential    abuse      of   discretion       standard     of    review        of   the

bankruptcy    court’s      evidentiary     ruling,     that       court   cannot      be

reversed for admitting the Guajardo evidence and including it in

the mix of all of the appraisal evidence considered in determining

the value of the subject property as of August 1996.                       First, we
reject the notion that the absence of a particular license or

certificate constitutes a per se bar to the qualification of an

experienced and knowledgeable realtor as an appraisal expert.

Second, we note that banks have hired Guajardo to do appraisals

despite the fact that he is not certified to do official bank

appraisals by the cognizant banking commission in Mexico, that he

has considerable practical experience in doing appraisals, and that

he has been a local real estate broker in the Matamoros area for

approximately 30 years. Third, Guajardo had been recommended to do

this work     by    Mr.   Sandoval,     whose    appraisal    was     admitted        and

considered by the bankruptcy court without objection from TK.

Thus, from the standpoint of credentials, Guajardo was neither

clearly qualified nor clearly unqualified.                    It follows that a

reasoned evidentiary ruling on Guajardo‘s credentials, one way or

the other, could not rise to the level of abuse of discretion.

Here, then, the question of his credentials goes to the weight and

not the admissibility of his testimony.


                                        -3-
      The same can be said for Guajardo’s methodology.1                    Although TK

characterizes        Guajardo’s          methodology        as     constituting        a

“guesstimate”      and     as   “unorthodox,”        we    find   these     pejorative

sobriquets to be hyperbole if not wholly inaccurate.                       In addition

to the likelihood that something was lost in the translation of

Guajardo’s testimony from Spanish to English, we see nothing

conclusional or arbitrary in his discount determinations which, as

he   explained,     were     based      on    experience    ——    of     which   he   had
considerable.        Also,      some    of    the   same   factors       considered   by

Guajardo were considered by Marshall & Stevens in preparing their

appraisal     reports,          which        contained     no     more     significant

justifications for their somewhat higher discount figures than did

Guajardo’s.       In sum, we do not view Guajardo’s methodology as so

deficient as to require its exclusion under the Federal Rules of

Evidence as applied in the light of Daubert.2

      A cursory comparison of the value reached by the bankruptcy

court to those contained in the several appraisals it considered

reveals no clear error.          The court’s value does not appear to be a

simplistic averaging of the different values submitted by the

appraisers; it is lower than the highest appraisal and higher than

the lowest (Guajardo’s) appraisal; “in light of the purpose of the




      1
          See generally Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579, 113 S.Ct. 2786 (1993).
      2
            Id.

                                             -4-
valuation and of the proposed disposition or use” of the property,3

nothing in the court’s “bottom line” figure suggests that it is out

of the realm of reasonableness or otherwise aberrant.   Neither can

we say that, absent the Guajardo evidence, the court would not have

come to the same conclusion or that doing so would have constituted

clear error.   Real estate appraising is anything but an exact

science, and the variables affecting the value of the unique

property here under consideration produce a relatively broad range
between the high and low limits of clear error.

     In conclusion, we are satisfied that the bankruptcy court did

not abuse its discretion in considering the Guajardo appraisal as

one evidentiary factor among the many considered in the valuation

process, and that the court’s determination of the property’s value

at $2.33 million is not clearly erroneous.    The judgment of the

bankruptcy court, and the district court’s affirmance on appeal,

are, therefore, in all respects,

AFFIRMED.




     3
          Financial Sec. Assurance, Inc. v. T-H New Orleans Ltd.
Partnership (In re T-H New Orleans Ltd. Partnership), 116 F.3d 790,
799 (1997) (citing Associates Commercial Corp. v. Rash, 117 S.Ct.
1879, 1885 (1997) recognizing the need for case-by-case valuation).

                               -5-